DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a retaining groove in claim 24, a tube system and stream of air in claim 34 as well as a tube system and an airstream in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
the abstract does not show the corrections made to the original abstract that contained element numbers.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 32 is objected to because of the following informalities:  
	Line 1, “the container” should be –the receiving container--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites a process for transporting receiving containers in a tube system with a stream of air. On page 11, Lines 16-19 of 

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 recites a use of a receiving container according to claim 17 in a tube system with an airstream. On page 11, Lines 21-23 of the specification submitted July 22, 2019, it states that the receiving containers are used in a tube system with an airstream. The specification and the drawings do not give additional information about the tube system or the airstream past what is stated in both the specification and the claims. There is not another portion of the specification that gives additional explanation of the use of the receiving containers in a tube system. For purposes of examination, any use of a receiving container with an airstream will be considered as use of the receiving container. The tube system will be considered as any system that can handle tubes.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "a process for transporting receiving containers in a tube system with a stream of air" in lines 1-2 of the claim.  The process of transporting receiving containers in a tube system with an airstream does not positively recite the steps for the process. Additionally, there appears to be no steps within the claim for the actual transport of the receiving containers.  It is recommended that the claim is amended to be positively recited to include the steps or additional elements or to cancel the claim. For purposes of examination, the limitation will be considered any transport of receiving containers in a tube system, where the tube system will be considered as any system that can handle tubes, that has an airstream. 
Claim 35 recites the limitation "Use of a receiving container according to claim 17 in a tube system with an airstream" in lines 1-2 of the claim.  The use as well as the steps of using are not positively recited rather claimed passively. Additionally, there appears to be no steps within the claim for using the device according to claim 35. It is recommended that the claim is amended to be positively recited to include the steps or additional elements or to cancel the claim. For purposes of examination, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 17-19, 21-23, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack (US 5377854 A) in view of Py (US 20140311617 A1).
Regarding Claim 17:
Cusack discloses a stopper assembly that has:
A receiving container (12 and 10, Figure 1b) comprising: 
a body (12, Figure 1b, the test tube is the body), and 
a lid (10, Figure 1b), 
wherein the body (12, Figure 1b) has an open end (Figure 2a, the body has an open end) and a closed end (Figure 1b, the body has a closed end) and the lid is introduceable at least partially into the open end of the body in order to close the body (Column 6, Lines 61-63), 
the lid (10, Figure 1b) comprises at least one plastic component (Column 5, Lines 3-5) which is adapted such that the lid can be perforated by a cannula (Column 7, Lines 23-31), 
the receiving container (12 and 10, Figure 1b) is adapted such that the lid (10, Figure 1b) can assume at least a first closing position (Figure 3, the lid is in the first closing portion) and a second closing position (Figure 4, the lid is in the second closing position), 
in the first closing position (Column 6, Lines 61-66), and gas can escape from the chamber via at least one ventilation path (Column 7, Lines 10-16), and 
in the second closing position, the at least one ventilation path is closed (Column 7, Lines 17-19).
	Cusack does not disclose:

a chamber of the body can be filled with a cannula through the lid.
	Py teaches a filling device that has:
The lid (14, Figure 2) can be perforated by a cannula and is fluid-tight after the cannula has been removed (Paragraphs [0122] to [0125]), and 
a chamber of the body can be filled with a cannula through the lid (Paragraph [0122]).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify Cusack to include the lid can be perforated by a cannula and is fluid-tight after the cannula has been removed and a chamber of the body can be filled with a cannula through the lid as taught by Py with the motivation to prevent contaminants from entering the vial once the needle is withdrawn. 

Regarding Claim 18:
The above-discussed combination of Cusack and Py accoutns for this subject matter where Py teaches wherein the receiving container is a vial (Paragraph [0102]).

Regarding Claim 19:
Cusack discloses:
Wherein, in the second closing position (Column 7, Lines 17-19), the lid is introduced further into the body than in the first closing position (Figure 2c and Figure 4, the lid is further into the body than in the first closing position (Figure 3)).

Regarding Claim 21:
Cusack discloses:
	The chamber (Figure 3, the inside of the body (12) is the chamber).
Cusack and Py do not teach:
Wherein the chamber comprises a volume of between 0.5 ml and 2 ml.
Py teaches:
	The chamber (11, Figure 1).

Cusack and Py does not expressly disclose the chamber comprises a volume of between 0.5ml and 2ml. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cusack and Py to have a volume of between 0.5ml and 2ml since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cusack and Py would not operate differently with the claimed volume and since the chamber can contain a volume the device would function appropriately having the claimed volume. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification page 4, lines 29-31).

Regarding Claim 22:
Cusack discloses:

Cusack and Py do not teach:
Wherein the body is 30-60 mm long.

Cusack and Py does not expressly disclose the body is 30-60mm long.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cusack and Py to have the body 30-60 mm long since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cusack and Py would not operate differently with the claimed length and since the body of the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification page 5, Lines 4-5).

Regarding Claim 23:
Cusack discloses:
Wherein the lid (10, Figure 1b) has a region which is not introduceable into the body (See Annotated Figure 4 below).
Cusack, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    954
    834
    media_image1.png
    Greyscale

Regarding Claim 31:
Cusack discloses a stopper assembly that has:
	Filling a receiving container (Column 7, Lines 23-31) comprising the steps of:
providing the receiving container (12 and 10, Figure 1b) with a body (12, Figure 1b) and a lid (10, Figure 1b), 
wherein the lid (10, Figure 1b) is introduced into the body in a first closing position (Column 6, Lines 61-66), 
perforating the lid with a cannula (Column 7, Lines 23-31), -3-
wherein gas escapes from a chamber via at least one ventilation path (Column 7, Lines 10-16), and 
arranging the lid in a second closing position such that the at least one ventilation path is closed (Column 7, Lines 17-19).
	Cusack does not disclose:
Perforating the lid with a cannula, -3-filling the receiving container through the cannula.
	Py teaches a filling device that has:

perforating the lid (14, Figure 2) with a cannula, -3-filling the receiving container through the cannula (Paragraph [0122]).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify Cusack to include the lid can be perforating the lid with a cannula, -3-filling the receiving container through the cannula as taught by Py with the motivation to prevent contaminants from entering the vial once the needle is withdrawn once finished with filling the container. 

Regarding Claim 32:
Cusack discloses a stopper assembly that has:
The container (12 and 10, Figure 1b) comprising: 
a body (12, Figure 1b, the test tube is the body), and 
a lid (10, Figure 1b), 
wherein the body (12, Figure 1b) has an open end (Figure 2a, the body has an open end) and a closed end (Figure 1b, the body has a closed end) and the lid is introduceable at least partially into the open end of the body in order to close the body (Column 6, Lines 61-63), 
the lid (10, Figure 1b) comprises at least one plastic component (Column 5, Lines 3-5) which is adapted such that the lid can be perforated by a cannula (Column 7, Lines 23-31), 
the receiving container (12 and 10, Figure 1b) is adapted such that the lid (10, Figure 1b) can assume at least a first closing position (Figure 3, the lid is in the first closing portion) and a second closing position (Figure 4, the lid is in the second closing position), 

in the second closing position, the at least one ventilation path is closed (Column 7, Lines 17-19).
	Cusack does not disclose:
The lid can be perforated by a cannula and is fluid-tight after the cannula has been removed, and 
a chamber of the body can be filled with a cannula through the lid.
	Py teaches a filling device that has:
The lid (14, Figure 2) can be perforated by a cannula and is fluid-tight after the cannula has been removed (Paragraphs [0122] to [0125]), and 
a chamber of the body can be filled with a cannula through the lid (Paragraph [0122]).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify Cusack to include the lid can be perforated by a cannula and is fluid-tight after the cannula has been removed and a chamber of the body can be filled with a cannula through the lid as taught by Py with the motivation to prevent contaminants from entering the vial once the needle is withdrawn. 

Regarding Claim 33:
Cusack discloses:
Further comprising introducing the lid (10, Figure 1b) further into the body in order to arrange the lid in the second closing position (Column 6, Lines 52-60 and Column 7, Lines 17-19).

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Burns (US 5232111 A).
Regarding Claim 20:
Cusack discloses:
The at least one ventilation path (50, Figure 3) comprises a recess in a sealing surface of a first groove (44, Figure 2a).
Cusack and Py do not teach:
Wherein the lid comprises grooves, the grooves comprise at least partially circumferential sealing surfaces, and the at least one ventilation path comprises a recess in a sealing surface of a first groove and a sealing surface of at least a second groove is arranged circumferentially.
	Burns teaches a stopper shield combination closure that has:
Wherein the lid (102 and 82, Figure 9a) comprises grooves (Figure 9a, the grooves are between spaced rings (122)), the grooves comprise at least partially circumferential sealing surfaces, and a first groove and a sealing surface of at least a second groove is arranged circumferentially (See Annotated Figure 9a below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include the lid comprises grooves, the grooves comprise at least partially circumferential sealing surfaces, and the at least one ventilation path comprises a recess in a sealing surface of a first groove and a sealing surface of at least a second groove is arranged circumferentially by Burns with the motivation to have the lid sealing attached to the vial to prevent contamination of the matter within the vial from exiting when removing the lid. 










Burns, Figure 9a
(Annotated by Examiner)

    PNG
    media_image2.png
    644
    1012
    media_image2.png
    Greyscale


Regarding Claim 24:
Cusack discloses:
A lid (10, Figure 1a).
Cusack and Py do not teach:
Wherein the lid has at least one at least partially circumferential retaining groove on an outer side of the region which is not introduceable into the body.
	Burns teaches:
Wherein the lid (102 and 82, Figure 9a) has at least one at least partially circumferential retaining groove on an outer side of the region which is not introduceable into the body (Figure 9a, the top groove under the upper portion is the retaining groove).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include the lid has at least one at least partially circumferential retaining groove on an outer side of the region which is not introduceable into the body by Burns with the motivation to have the lid sealing attached to the vial to prevent contamination of the matter within the vial from exiting when removing the lid. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Levy (US 20120216909 A1).
Regarding Claim 25:
Cusack discloses:
	A lid (10, Figure 1b).
Cusack and Py do not teach:
Wherein the lid comprises or consists of two plastic components, and the two components have a different Shore hardnesses from one another, and the component with the lower Shore hardness is arranged in a region of the lid radially inside the component with the higher Shore hardness.
Levy teaches a dosing adapter that has:
Wherein the lid (30, Figure 4) comprises or consists of two plastic components (10 and 32, Figure 4) and the two components have a different Shore hardnesses from one another, and the component with the lower Shore hardness is arranged in a region of the lid radially inside the component with the higher Shore hardness (Paragraph [0031], the shell has a harder material with the closure (32) within the lid being softer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include the lid comprises or consists of two plastic components, and the two components have a different Shore hardnesses from one another, and the component with the lower Shore hardness is arranged in a region of the lid radially inside the component with the higher Shore hardness by Levy with the motivation to have a material that is easier for a needle to go though than the plug.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
In this case, it would be inherent that the closure (32, Figure 4) has a lower shore hardness than the shell (10, Figure 4) as the shell is made of a harder material than the closure. 

Regarding Claim 26:
.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Zhang (US 20160228103 A1).
Regarding Claim 27:
Cusack discloses:
	A body (12, Figure 1a).
Cusack and Py do not teach:
Wherein the body has at least one conically tapering portion on the outer side, and the at least one conical portion has the closed end or is arranged adjacent thereto.
	Zhang teaches a preservation tube that has:
Wherein the body (2, Figure 1) has at least one conically tapering portion on the outer side, and the at least one conical portion has the closed end (Figure 1, the conically tapering portion is at the closed end on the outer side).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include the body has at least one conically tapering portion on the outer side and the at least one conical portion has the closed end as taught by Zhang with the motivation to have an information element on the bottom of the tube to identify the tube. 

Regarding Claim 28:
Cusack discloses:
	A body (12, Figure 1a) and a lid (10, Figure 1a).
Cusack and Py do not teach:
Wherein the body comprises or consists of two plastic components, and at least one component is light- blocking or opaque and is arranged at the closed end of the body, and the at least one light-blocking or opaque component has a code for identification.
	Zhang teaches:
Wherein the body comprises or consists of two plastic components (Paragraph [0032]), and at least one component is light- blocking or opaque and is arranged at the closed end of the body (Paragraph [0014] and Figure 2, the code (1) is the opaque portion that is arranged a the closed end of the body), and the at least one light-blocking or opaque component has a code for identification (1, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to the body comprises or consists of two plastic components, and at least one component is light- blocking or opaque and is arranged at the closed end of the body, and the at least one light-blocking or opaque component has a code for identification by Zhang with the motivation to have an information element on the bottom of the tube to identify the tube. 

	Regarding Claim 29:
The above-discussed combination of Cusack, Py, and Zhang accounts for this subject matter where Zhang teaches wherein the at least one light-blocking or opaque component contains polypropylene or consists thereof (Paragraph [0032]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Blekher (US 20090308184 A1).
Regarding Claim 30:
Cusack discloses:
	A body (12, Figure 1a) and a lid (10, Figure 1a).
Cusack and Py do not teach:
Wherein at least one of the body and the lid is produced by an injection-molding process.
	Blekher teaches a pierceable stopper that has: 
Wherein the body (2, Figure 1) is produced by an injection-molding process (Paragraph [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include the body is produced by an injection-molding process as taught by Blekher with the motivation to reduce labor costs and have faster production. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Porfano (US 6164044 A).
Regarding Claim 34:
See claim 17 for receiving container. 
Py teaches:
	A process for transporting receiving containers (Paragraphs [0162-0163]).
Cusack and Py do not teach:

Porfano teaches the assembling and packaging of medical device that has:
A process for transporting receiving containers (Column 7, Lines 43-62, the syringes are transported during production) in a tube system (Abstract, the housing assembly is the tube system) with a stream of air (Abstract and Column 11, Lines 33-49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include process for transporting receiving containers in a tube system with a stream of air as taught by Porfano with the motivation to immediately package and sterilize the syringes once they are filled. 
It also would have been obvious to a person having ordinary skill in the art that the syringes in Porfano can be the receiving containers of Cusack and Py. 

Regarding Claim 35:
See claim 17 for receiving container. 
Py teaches:
	A use of a receiving containers (Paragraphs [0162-0163]).
Cusack and Py do not teach:
Use of a receiving container according to claim 17 in a tube system with an airstream.
Porfano teaches the assembling and packaging of medical device that has:
Use of a receiving container (Column 7, Lines 43-62, the syringes used during production) according to claim 17 in a tube system (Abstract, the housing assembly is the tube system) with an airstream ((Abstract and Column 11, Lines 33-49).

It also would have been obvious to a person having ordinary skill in the art that the syringes in Porfano can be the receiving containers of Cusack and Py. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Py 3 (US 20020023409 A1) teaches a medicament vial that has a lid, a body, a ventilation path, and the lid is perforated by a cannula. 
	Haynes (US 5325977 A) teaches a medicament vial that has a lid, a body, and a ventilation path.
	Yerman (US 4192429 A) teaches a vented vacuum tube that has a lid, a body, and a ventilation path. 
	Lopez (US 20080000870 A1) teaches a stopper for flasks that has a lid, a body, a ventilation path, and the lid is perforated by a cannula. 
	Scherrer (US 20190329248 A1) a lid, a body, a ventilation path, Shore hardness, an opaque component, a code, and the lid is perforated by a cannula. 
	Smith (US 7674433 B2) teaches a tube for storing fluid that has a body, a code, and an opaque component and a transparent component. 
	Wijnschenk (US 6270728 B1) teaches a test tube that has a body, a code, and an opaque component and a transparent component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                        /Timothy P. Kelly/                                                                                   Primary Examiner, Art Unit 3753